,:f• ,·, .; ~;'
-         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 ofl
                                                                                                                                                                          ,.-.j1~li_
                                                                                                                                                                                   Ii
                                                                                                                                                                                   1!
                                                                                                                                                                                   I'
                                                                                                                                                                                  i,,
                                              UNITED STATES DISTRICT COURT                                                                                                         ,,
                                                                                                                                                                                   ,,'i
                                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                                           I
                                                                                                                                                                                   I,.
                                                                                                                                                                                   ,,
                               United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                    (For Offenses Committed On or After November I, 1987)
                                          v.

                           Uriel Misael Santiago-Ramirez                                            Case Number: 3:19-mj-22017

                                                                                                                          e Blanco_~-·----


          REGISTRATION NO. 75106298
          THE DEFENDANT:                                                                              M.!\Y 2 1 2019
           ~ pleaded guilty to count( s) _l_of_C_om_,_p_la_in_t_ _ _ _ _ _ _ _ _ _+-..w."''~'-'""'",l',C,'·::c·,.i:-,,_-:cc-·f-"..-,_,,..7... "".,..,."".·""··,,.,---+-
           0 was found guilty to count(s)                                           SOUT:E;3; L:c<11:::;; ,;:;'(;):~;,:~FUJI.~
             after a plea of not guilty.                                                                                                                "· T
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                    Nature of Offense                                                                         Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               1
            0 The defendant has been found not guilty on count(s)
                                            -------------------
            0 Count(s)                          dismissed on the motion of the United States.
                             ------------------
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                         .../
                                         -Ck TIME SERVED                                      0                                            days

             ~  Assessment: $10 WAIVED rs:J Fine: WAIVED
            ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            \he defendant's possession at the time of arrest upon their deportationc;r removal.   ~Gu-he 1 •("L.
            ~cftY1J'rj9)l)T~s defendant be deported/removed with relative, G\P( If' I N Cl bi- r
                                                                                                1
                                                                                                     charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, May 21, 2019
                                                                                                  Date of Imposition of Sentence



                                                                                                  HliiL~LOCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                    3:19-mj-22017
